Citation Nr: 0512663	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  95-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability secondary to service-connected residuals of 
pilonidal cystectomies.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) which denied (1) an 
evaluation greater than 10 percent for service-connected 
residuals of pilonidal cystectomies with tender scar; (2) 
service connection for a lumbar spine disability secondary to 
the residuals of pilonidal cystectomies; and (3) entitlement 
to TDIU.  The veteran subsequently perfected this appeal.  

In August 1996, the Board remanded this case for additional 
development.  In August 1999, the Board requested a medical 
opinion from the Veteran's Health Administration (VHA).  In 
January 2000, the Board denied the benefits sought on appeal 
and the veteran subsequently appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in October 2001, the Court vacated the Board's 
decision and remanded the matter for readjudication.  

In September 2003, the Board denied an evaluation greater 
than 10 percent for pilonidal cyst scarring.  This decision 
is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  Consequently, this issue is no longer for 
consideration by the Board.  The September 2003 Board 
decision noted that the issues of entitlement to service 
connection for a lumbar spine disability secondary to 
service-connected residuals of pilonidal cystectomies, and 
entitlement to TDIU would be addressed in a later decision.  

In February 2004, the Board requested an independent medical 
opinion (IMO).  See 38 C.F.R. § 20.901(d).  The requested IMO 
was received in May 2004 and in June 2004, the Board sent a 
copy of the opinion to the veteran and his attorney.  See 
38 C.F.R. § 20.903(a) (2004) (as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004)).  
 
In correspondence dated in April 2005, the veteran's attorney 
requested that the veteran's case be remanded to the RO in 
Waco, Texas.  Information in the claims 


folder indicates that the Houston RO is assigned the 
geographical area where the veteran maintains a permanent 
address.  To the extent the veteran's attorney is requesting 
that the claims folder be transferred to the RO in Waco, this 
matter is referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2002 and April 2005, the veteran submitted 
additional private medical opinions.  In April 2005, the 
veteran's attorney submitted correspondence to the Board 
indicating that the veteran did not waive his right to have 
the additional medical evidence considered by the RO.  On 
review of the claims folder, the veteran most recently 
received a supplemental statement of the case (SSOC) in March 
1999.  The RO has not had the opportunity to review the 
medical evidence submitted by the veteran and he has not 
waived his right of initial adjudication by the agency of 
original jurisdiction (AOJ).  Consequently, the case must be 
remanded.  See 69 Fed. Reg. 53,807 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).

The veteran claims entitlement to TDIU.  The claims folder 
includes a copy of a December 1992 decision of the Social 
Security Administration (SSA) indicating entitlement to 
disability benefits effective August 1, 1989.  The RO 
requested records associated with the award of disability 
benefits on multiple occasions.  On review, however, it does 
not appear that the records or a negative response was 
received from SSA.  Thus, additional attempts should be made 
to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2004).  

Accordingly, this case is REMANDED as follows:

1.  The RO should request the following 
records concerning the veteran from the 
SSA: all medical records upon which a 
December 1992 award of disability 
benefits was based.  All efforts to 
obtain these records and responses 
received should be documented in the 
claims folder.  Any records obtained 
should be associated with the claims 
folder.  

2.  Upon completion of the above 
requested development, and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection for a lumbar spine 
disability secondary to service-connected 
residuals of pilonidal cystectomies; and 
for TDIU.  The RO should consider all 
evidence received since its March 1999 
SSOC.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


